UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1658


CATHERINE ALEXANDER,

                Plaintiff - Appellant,

          v.

GLUT FOOD COOP; CHRISTOPHER DOYLE; JAIME MOORBY; NICOLA
THOMPSON; JENNIFER BERGDORF; ANDRE SPENCER; DAVID MCDUFFY;
DAVID DUFFY; RAQUEL BROWN; DENATRA LEWIS; KIMBERLY PETERSON;
NELAJAH DAVIS; TEE BROWN; ADRIAN MADSEN; HAMADY KASSAMBARA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-00955-AW)


Submitted:   October 28, 2013             Decided:   November 8, 2013


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Catherine Alexander, Appellant Pro Se.  Kenneth Sigman, Susan
Clare Silber, Metody A. Tilev, SILBER PERLMAN SIGMAN & TILEV,
PA, Takoma Park, Maryland, for Appellees Glut Food Coop and
Christopher Doyle.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           In         this     employment         discrimination           proceeding,

Catherine Alexander appeals the district court’s orders granting

summary   judgment        against     her       and     denying    her     motion     for

reconsideration.         Appellees have moved to dismiss Alexander’s

appeal as untimely.

           Parties in a civil action in which the United States

is not a party have thirty days following entry of judgment in

which to file a notice of appeal.                     Fed. R. App. P. 4(a)(1)(A).

“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007); see United States v. Urutyan, 564 F.3d 679, 685 (4th

Cir. 2009) (discussing Bowles and the appeal periods under Fed.

R. App. P. 4(a)).

           Alexander’s notice of appeal, filed more than thirty

days after the district court entered its order granting summary

judgment, was untimely as to that order.                   Moreover, we find that

Alexander’s     motion       for   reconsideration,        which    was    filed      more

than twenty-eight days after the district court’s order granting

the   motion    for    summary     judgment,      did     not   toll     the   time   for

filing a notice of appeal of the underlying order because it was

not a timely-filed Rule 59(e) motion.                     See Panhorst v. United

States, 241 F.3d 367, 369-73 (4th Cir. 2001) (noting mandatory



                                            2
nature of Rule 59 time limits).              Thus, as to the order granting

summary judgment, we grant the motion to dismiss.

              Alexander’ notice of appeal was, however, timely as to

the     district       court’s    order       denying      her   motion       for

reconsideration.       Thus, we decline Appellees’ request to dismiss

the appeal as to that order.                Upon review of the record, we

conclude that the district court did not abuse its discretion in

denying relief pursuant to either Rule 59(e) or Rule 60(b).                   See

Robinson v. Wix Filtration Corp., 599 F.3d 403, 407 (4th Cir.

2010) (standard of review for Rule 59(e)); MLC Auto., LLC v.

Town of S. Pines, 532 F.3d 269, 277 (4th Cir. 2008) (standard of

review for Rule 60(b)).          Thus, we affirm the district court’s

denial of Alexander’s motion for reconsideration.

              In sum, we dismiss Alexander’s appeal of the district

court’s order granting summary judgment against Alexander and

affirm the district court’s denial of Alexander’s motion for

reconsideration.        We dispense with oral argument because the

facts   and    legal   contentions     are    adequately    presented    in   the

materials     before    this   court   and    argument   would   not    aid   the

decisional process.

                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                        3